Citation Nr: 1012335	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left eye disorder, 
to include prothrombin gene mutation.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active naval service from October 1984 until 
his retirement in September 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In connection with his appeal the Veteran testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge in December 2009 and accepted such 
hearing in lieu of an in-person hearing before a Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims files.

The Board notes that at his December 2009 hearing the 
Veteran withdrew his appeals for entitlement to an increased 
disability rating for a right shoulder disability and 
entitlement to an increased disability rating for right foot 
plantar fasciitis.  The Board has limited its consideration 
accordingly. 

Finally, in March 2010 the Board received additional medical 
evidence from the Veteran.  A review of this evidence 
revealed that the medical evidence was not pertinent to the 
claim on appeal.  Therefore, a remand for consideration by 
the agency of original jurisdiction is not warranted and the 
Board has proceeded with a decision in this case.
 

FINDING OF FACT

The Veteran has no current left eye disorder other than the 
diagnosed prothrombin gene mutation, which is a congenital 
defect.




CONCLUSION OF LAW

A left eye disorder, to include prothrombin gene mutation, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication 
of the claim, the Veteran was mailed a letter in March 2006 
advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Additionally, in the March 2006 letter, the Veteran was 
provided appropriate notice with respect to the disability 
rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Private medical 
records have been obtained.  The Veteran was afforded the 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset the Board notes that in light of the evidence 
of record which shows that the Veteran's left eye arterial 
thrombosis was a result of his prothrombin gene mutation, 
the Board will construe the Veteran's claim as one for 
service connection for a left eye disorder, to include 
prothrombin gene mutation.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

A review of the Veteran's STRs shows that in March 2001 the 
Veteran was seen for blurry vision.  At that time, two 
emboli were found upon optic examination.  The Veteran was 
referred to cardiology and after blood tests were 
administered, the Veteran was found to have prothrombin gene 
mutation and was put on prophylactic Coumadin.  There were 
no other instances of a left eye condition or problems 
resulting from his prothrombin gene mutation while the 
Veteran was in active service.

In April 2006 the Veteran was afforded a VA eye examination.  
At that time the Veteran reported that he had experienced 
two episodes of clots in his left eye while in service.  The 
Veteran reported that the main symptom he had experienced 
during the clotting episodes was temporary, blurry vision.  
At the time of examination the Veteran's left eye visual 
acuity was found to be uncorrected distance vision of 20/30, 
with corrected distance vision of 20/20, and uncorrected 
near vision of 20/20.  Upon physical examination of the 
Veteran's eyes there was no diplopia, no visual field 
defect, and no disease to the anterior structures of the 
eyes.  The optic nerve was pink and healthy, the macula was 
flat, the arteriole was tortuous in each eye congenitally, 
and the vitreous was clear and the periphery intact.  The 
extraocular motilities were full, the pupils were reactive 
to light with no afferent papillary defect, and eye pressure 
was normal.  The examiner noted that the Veteran had a 
history of arteriole fibrin plaques in the left eye, but 
that there was no functional impairment on the Veteran's 
normal daily activities, nor did it have an effect his 
general employment capacity at that time.

In his September 2006 notice of disagreement the Veteran 
reported that the issue with his left eye was that he was 
diagnosed with prothrombin gene mutation and that as a 
result he had to remain on Coumadin for the rest of his life 
or risk developing a life threatening blood clot somewhere 
in his body.  

The Board notes that congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations, 38 C.F.R. § 3.303(c); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); and service connection 
may only be warranted where a congenital defect is subject 
to a superimposed injury or disease.  VAOPGCPREC 82-90 (July 
18, 1990).

In this regard, the Board notes that the Veteran does not 
experience any current residuals of his left eye arterial 
thrombosis in service.  The arterial thrombosis itself 
resolved and the Veteran's vision returned to normal.  The 
prothrombin gene mutation is considered to be a congenital 
defect which is not a disability for the purposes of service 
connection.  

Additionally, there is no evidence of record, nor has the 
Veteran claimed, that the Veteran's prothrombin gene 
mutation was subject to a superimposed injury or disease 
while the Veteran was on active duty.  Also, the Board notes 
that the Coumadin treatment reported by the Veteran is 
merely a prophylactic treatment for the prothrombin gene 
mutation and not actually treatment for a left eye condition 
or residuals of the in service left eye arterial thrombosis. 

At his December 2009 Board hearing, the Veteran reported 
that he had experienced an arterial thrombosis, similar to 
that which he experienced in service, since his separation 
from active service.  

The Board finds that any residuals from a post-service 
arterial thrombosis, in either eye, would not be subject to 
service connection as they did not occur in service.  
Additionally, as noted above, the prothrombin gene mutation, 
which the Veteran has reported to be the cause of the 
arterial thrombosis, is not a disability subject to service 
connection as it is a congenital defect which underwent no 
superimposed injury or disease during the Veteran's active 
service. 

Accordingly, the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for left eye arterial 
thrombosis is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


